Case 1:19-cv-10389-DLC Document5 Filed 02/11/20 Page 1 oft

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

FATHI A. ELNAGGAR,
Plaintiff,

v.

WILLIAM BARR, U.S. Attorney General, e7 al.,

Defendants.

 

 

No. 19 Civ. 10389 (DLC)
STIPULATION AND
ORDER OF DISMISSAL

WHEREAS, plaintiff Fathi A. Elnaggar (“plaintiff”) filed this action on November 8, 2019,

seeking adjudication of her Application for Naturalization (Form N-400); and

WHEREAS, plaintiff's Form N-400 has been approved;

IT IS HEREBY STIPULATED AND AGREED, by and between the parties, that this action

is hereby dismissed with prejudice and without costs or fees to any party pursuant to Rule

41(a)(2) of the Federal Rules of Civil Procedure.

Dated: New York, New York
February \, 2020

   

FRENKEL, HERSHKOWITZ &

RAN, LLP

\A

A)
DAVIE-FRENEEL, ESQ.

AD West 37th Street, 9th Floor
New York, New York 10018
Telephone: (212) 679-4666
E-mail: direnkel@hsllp.com
Attorney for Plaintiff

By:

SO ORDERED,

Ve caiz Ob.

HON. DENISE L. COTE
UNITED STATES DISTRICT JUDGE

7/7

Dated: New York, New York

By:

February \{, 2020

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York

SS

SIMON NAKAJIMA

Special Assistant United States Attorney
86 Chambers Street, 3rd Floor

New York, New York 10007
Telephone: (212) 637-2770

E-mail: simon. nakajima@usdoj.gov
Attorney for Defendants

 

himbabiapsenterantar ed maestro

 

USDC SDNY
POW PAAR RY

mop ta CALEY BILED
Bes

Taare
rer ve
At LO Baw,

 

 

 

Sere al meri pe Aha ieteym
Snr Eee EE

PWT

we

 

Shennan aoc EEE A TAA Ba ot oe aa nae

 
